DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 7 and 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent No. 4,844,492 issued to Ludwig.
Regarding Claim 1, Ludwig teaches in Figures 1-4 and respective portions of the specification of a wide wheel inline roller skate comprising: 
a boot (shown in Figure 1); 
a chassis (10); 
a plurality of wheels (30, 30); 
the boot (Figure 1) being positioned atop the chassis (10); 
the chassis (10, 18) extending longitudinally between a posterior end and an anterior end of the chassis (10, 18); 
each of the plurality of wheels (30, 30) being rotatably connected (via axle 32 and bracket 18) to the chassis (10, 18) opposite the boot; 
the plurality of wheels (30, 30) being serially distributed (Figure 1) between the posterior end and the anterior end; 

each of the plurality of wheels (30, 30) being bi-directionally tapered from a medial diameter outward to a lateral diameter (see Figure 3), wherein the medial diameter is larger than the lateral diameter (see Figure 3).
Regarding Claim 2, Ludwig teaches the plurality of wheels (30, 30) being laterally aligned with each other (see Figures 1 and 2).
Regarding Claim 3, Ludwig teaches each wheel is laterally symmetric about the medial diameter (see Figures 2 and 3). 
Regarding Claim 4, Ludwig teaches each of the plurality of wheels being bi-directionally and symmetrically tapered from the medial diameter laterally outward to the lateral diameter (see Figures 2 and 3).
Regarding Claim 7, Ludwig teaches each of the plurality of wheels being positioned within the chassis (see Figure 2 which shows the wheels are location within portion 18 of the chassis).
Regarding Claim 9, Ludwig shows in Figure 3 that each of the plurality of wheels (30, 30) are tapered according to a specified taper angle—to provide the wheel structure.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ludwig, as disclosed above, in view of U.S. Patent Publication No. 2004/0012163 issued to Borel et al.
Regarding Claim 5, Ludwig disclose the claimed invention except for teaching a boot being removably attached atop the chassis through a binding mechanism.
Borel et al. teach in Figures 1-8 and respective portions of the specification of a binding mechanism (straps 7, 8, 9) for securing a boot (see at least paragraph [0023]).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide a binding mechanism for receiving a user’s boot or shoe, as taught by Borel et al., for the skate taught by Ludwig to allow a user to take the skate off and allow the user to walk with the same footwear.
Regarding Claim 8, Ludwig teaches the chassis (10, 18) comprising a first side portion (one side of bracket 18), a second side portion (opposite side of bracket 18), and a middle portion; the first side portion being connected adjacent to the middle portion (see Figure 2); the second side portion being connected adjacent to the middle portion opposite the first side portion (see Figure 2); the first side portion and the second side portion extending from the middle portion, away from the boot (Figure 2); and each of the plurality of wheels (30, 30) being rotatably mounted between (see Figure 2) the first side portion and the second side portion (18).
Ludwig disclose the claimed invention except for teaching a boot being removably attached atop the middle portion opposite the wheels.
Borel et al. teach in Figures 1-8 and respective portions of the specification of a binding mechanism (straps 7, 8, 9) for securing a boot (see at least paragraph [0023]).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide a binding mechanism for receiving a user’s boot or shoe, as taught by Borel et al., for the skate taught by Ludwig to allow a user to take the skate off and allow the user to walk with the same footwear.
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ludwig, as disclosed above, in view of U.S. Patent No. 6,382,638 issued to Lee.
Regarding Claim 6, Ludwig teaches the plurality of wheels (30, 30) includes two wheels but does not show a middle wheel positioned longitudinally between the front wheel and the rear wheel.
Three wheeled inline skates are old and well known in the skating art, such as by Lee who shows a middle wheel positioned longitudinally between the front wheel and the rear wheel.
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide a middle wheel, as taught by Lee, for the skate taught by Ludwig.  One would be motivated to provide a middle wheel to provide the advantage of providing a third point of contact which would be advantageous if the skate is used on a damp/wet surface to prevent the skate from slipping.
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ludwig, as disclosed above.
Regarding Claim 10, Ludwig is silent if the specified taper angle is being greater than five degrees and less than ten degrees.
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to define the taper angle to be greater than five degrees and less than ten degrees, since it has been held that where the general condition of a claim are disclose in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN L SWENSON whose telephone number is (571)270-5572. The examiner can normally be reached Monday - Friday (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Shriver can be reached on (303) 297-4337. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BRIAN SWENSON
Primary Examiner
Art Unit 3618



/BRIAN L SWENSON/Primary Examiner, Art Unit 3618